DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 1/24/2022 and 3/22/2022 have been received and entered.  Claims 1-2, 4-9,11-15 and 17-20 are pending in the application.
Applicant’s arguments for review have been considered and it appeared to be persuasive to overcome the rejection in the record. Therefore, the rejection is withdrawn, and a Notice of Allowance is provided.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-9, 11-15 and 17-20 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1, 8 and 15 “…a balance determination circuit configured to generate at least one balance metric that indicates a balance between the electricity transmission paths from the generated measurements, wherein the at least one balance matric is of form: B= (Mn-Mm)/(|Mn|+|Mm|), wherein Mn comprises one of an energy (E), voltage (V), current (I), phase angle (θ), frequency (F), total harmonic distortion (THD), or total demand distortion (TDD) measured for an nth path and wherein Mm comprises a corresponding one of an E, V, I, θ, F, THD, or TDD measured for an mth path…”. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/BRYAN BUI/               Primary Examiner, Art Unit 2865